Citation Nr: 1550452	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-18 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the Board has re-characterized the claim to include the theory of direct service connection. 

In April 2015, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 2.  Additional evidence was not received.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea, to include as secondary to his service-connected allergic rhinitis and/or asthma with chronic obstructive pulmonary disease (COPD).  He maintains that his snoring and nighttime breathing problems began during his military service and have continued ever since.

Service treatment records (STRs) show that the Veteran was treated for chronic nasal blockage in April 1986.  At that time, he indicated that he slept with his mouth open.  He was referred to an ENT, who diagnosed mild nasal airway obstruction in May 1986.

Post-service private treatment records show that the Veteran was diagnosed with insomnia in November 2008.  In March 2009, he reported that he "snore[d] a lot at night," which he attributed to sinus congestion.  In May 2009, the Veteran complained that he slept poorly because of his snoring and that he was tired during the day.  The clinician diagnosed primary snoring and recommended a sleep study. 

The first medical evidence of sleep apnea is dated in June 2009.  The Veteran reported snoring, daytime sleepiness, daytime fatigue, restless, sleep, limb movements, and sleepiness while driving.  The doctor diagnosed mild obstructive sleep apnea by a sleep study.  A March 2015 sleep study also contains a diagnosis of mild obstructive sleep apnea.

Buddy statements submitted in June 2009 indicate that the Veteran has had a history of snoring and nighttime breathing problems since the 1990's.  The Veteran's wife has also described a history of snoring and nighttime breathing problems for the past 28 years.  See Hearing Transcript at 6; June 2009 Statement.

The Veteran submitted to a VA examination in February 2010.  The examiner, a physician's assistant, noted that the June 2009 sleep study showed mild desaturation and no apneic or hyponiec index or events.  She diagnosed primary snoring and "nocturnal desaturation with no reported apneic or hyponeic events unchanged on CPAP."  The examiner determined that the Veteran did not meet the criteria for an obstructive sleep apnea diagnosis.  She explained that "the preponderance of medical literature does not support a causal relationship between chronic allergic rhinitis, asthma, and/or chronic obstructive pulmonary disease to development of sleep apnea."  The February 2010 VA examination is inadequate because it did not address the articles that the Veteran's representative later submitted that establish a relationship between allergic rhinitis and sleep apnea.  Thus, on remand another VA examination must be scheduled in order to determine whether the Veteran's currently diagnosed sleep apnea is a result of his service or is aggravated by his service-connected allergic rhinitis and/or asthma with COPD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, it appears that there are outstanding treatment records that must be obtained.  During the April 2015 hearing, the Veteran stated that Dr. J.B., his primary care provider at Eglin Air Force Base (AFB), had referred him for the 2015 sleep study, and that she believed his sleep apnea may have started during service.  See Hearing Transcript at 8.  There are some treatment records from the 96th Medical Group at Eglin AFB in the claims file.  However, those records do not contain any references to Dr. J.B.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by Dr. J.B. with the 96th Medical Group at Eglin AFB.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.  If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and associate them with the claims file.

2. Schedule a VA examination with a different examiner that the examiner who performed the February 2010 examination to determine the nature and etiology of the Veteran's currently diagnosed sleep apnea.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should review all of the relevant service treatment records and post-service medical records contained in the claims folder, take a detailed history from the Veteran with regard to the onset and progression of his sleep apnea, and provide the following opinions:

(a) Is it at least likely as not, i.e., 50 percent or greater probability, that the Veteran's currently diagnosed sleep apnea is related to his period of active military service?  In answering this question, the examiner should address lay statements from the Veteran and his wife, as well as buddy statements, regarding continuity of symptomatology since service.  The reviewer should set forth the medical reasons for accepting or rejecting the statements of continuity of symptoms since service.

(b) Is it at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's currently diagnosed sleep apnea has been caused or aggravated (permanently worsened beyond normal progression) by the service-connected allergic rhinitis and/or asthma with COPD? (If the Veteran is found to have a disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.)  In answering this question, the examiner should address any articles submitted by the Veteran.

A full and complete rationale for all opinions expressed must be provided.  If an examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




